Case 1:20-cv-01643-KAM-CLP Document 11 Filed 04/24/20 Page 1 of 2 PageID #: 87




April 24, 2020                                                                     John M. Lyons

                                                                               Two Commerce Square
                                                                          2001 Market St., Suite 3000
                                                                     Philadelphia, Pennsylvania 19103
VIA CM/ECF                                                                              t 215.278.2555
                                                                                        d 215.575.3120
The Honorable Kiyo A. Matsumoto                                                         f 215.278.2594
                                                                                      jlyons@shb.com
United States District Court
225 Cadman Plaza East
Brooklyn New York 11201

Re: Seymon Grinblat v. Speedway LLC
    Case No. 1:20-cv-01643-KAM-CLP
    Request for Extension of Time to Respond to Plaintiff’s Amended Complaint


Dear Judge Matsumoto:

Defendant Speedway LLC respectfully requests a 30-day extension of time, up to
and including May 28, 2020, to answer or otherwise respond to Plaintiff Seymon
Grinblat’s Amended Complaint [ECF No. 5]. Speedway’s responsive filing is
currently due on April 28, 2020.

Speedway requests this extension because it has not yet formally received service
of process from the New York Secretary of State. Plaintiff apparently served
Speedway via the New York Secretary of State in Albany on April 7, 2020 but, to
the best of counsel’s knowledge, the Secretary of State has not yet forwarded the
Summons and Complaint to Speedway. Instead, Speedway’s counsel recently
learned about this case and found the Affidavit of Service [ECF No. 8] on the
Court’s docket.

Speedway requests a 30-day extension so that it may (i) confer with counsel
regarding its response to the Amended Complaint; and (ii) investigate the factual
basis for Plaintiff’s claims and prepare its responsive filing. Although Speedway
and its counsel are committed to working expeditiously to investigate Plaintiff’s
claims and prepare a response to the Amended Complaint, the COVID-19
pandemic and related restrictions are likely to introduce delays to this process.

Speedway has not previously moved for an extension of time, nor will the requested
extension affect any other scheduled deadlines in this matter. Counsel for


                                        1
Case 1:20-cv-01643-KAM-CLP Document 11 Filed 04/24/20 Page 2 of 2 PageID #: 88




Speedway discussed the requested extension of time with Plaintiff’s counsel on
April 24, 2020. Plaintiff refused to agree to a 30-day extension of the deadline, as
he contends Speedway can investigate Plaintiff’s allegations and prepare its
responsive filing simultaneously. Plaintiff has no objection, however, to a 14-day
extension of time for Speedway to file its response to the Amended Complaint.

For the foregoing reasons, Speedway respectfully requests that the Court extend
the time for it to file its response to Plaintiff’s Amended Complaint until May 28,
2020.



                                   Respectfully,



                                   /s/ John M. Lyons __
                                   Counsel for Speedway LLC


cc:   All counsel of record (via CM/ECF)




                                         2
